The opinion of the Court was delivered by
Todd, J.
The plaintiffs, as heirs of their mother, Mary Culverhouse, sue to recover one undivided half of the property described in the petition, which was once the property of the community that existed between the said Mary Culverhouse and her husband Win. Culverhouse, both deceased.
The defendant called in warranty his vendor, James Pearson. They both answered, and from a judgment in their favor the plaintiffs have appealed.
In their answers among other defenses set up, were those of estoppel and res adjudieata.
These pleas are founded on the following facts and proceedings :
In the year 1882, these plaintiffs instituted an action in the district court of Union parish against the same defendant and for the same property now sued for.
There was a compromise entered into between the attorney representing the plaintiffs in said suit and the defendant and warrantor therein, and judgment rendered on said compromise on the 22d of October, 1882, declaring the settlement of the controversy by compromise and dismissing the suit.
In the petition in the instant case that compromise is referred to, and the same is alleged to be null and void on account of the want of authority in the attorney affecting it, and error on part of the plaintiffs.
By the terms of the said alleged compromise, the plaintiffs, through their said attorneys, agreed to receive $56?, and did so receive it, in full settlement of their claim to the property.
In the written agreement, evidencing the alleged compromise, we And this language, quoting :
"And the attorneys representing plaintiffs herein agree lor them that this shall be in full settlement for all of the property situated in the town of .Farmerville that was placed on the inventory of the succession of Mrs. Culverhouse, taken by W. C. Smith, recorder of Union parish on March 1st, 1859, bought by James Pearson, and it being the understanding that this settlement is to include all the property that ever belonged to the father of these plaintiffs, and which subsequently came iuto the possession of Jacob Marx by purchase from James Pearson, and of James Pearson himself and none other.”
*811Soon after this agreement was entered into, Wm. R. Rutland wrote to one of the plaintiffs, Thomas Culverhouse, in which he thus referred, in his letter to this compromise, quoting: “We have received a compromise of the first suit in your favor of $500 and something over, which pays all costs. * * *
“Amount to distribute.........................................$500
One quarter amount of our fee as per contract................... 125
Amount to divide less fee...................................... 375
One-eightli interest to each heir................................ 46 for which amount please find my sight draft, etc.”
And in another letter to W. C. Culverhouse, also one of the plaintiffs, he wrote:
“ The compromise only embraces the town property, and does not effect other lands near town.”
Drafts representing the several inteiests of the heirs in the fund were sent and received. At least this is not disputed.
It seems to us that from this agreement, and the information given to the parties by those letters referred to of the counsel, there could be no mistake about the property, the subject of the compromise, or the terms thereof.
Now, although the plaintiffs may never have authorized the making of the compromise, yet it is certain that after receiving the money after being thus informed of the fact and the terms of the settlement and making uo objection, they fully ratified it.
It was nearly three years before the parties were again heard from, and then through the present action.
We conclude that the pleas of estoppel aud res adjudicata are fully sustained, and so concluding, we cannot disturb the judgment of the lower court.
Judgment affirmed with costs.